Name: Council Regulation (EEC) No 455/80 of 18 February 1980 suspending the possibility of authorizing new plantings of vines intended for the production of quality wines psr in the Federal Republic of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 80 Official Journal of the European Communities No L 57/ 15 COUNCIL REGULATION (EEC) No 455/80 of 18 February 1980 suspending the possibility of authorizing new plantings of vines intended for the production of quality wines psr in the Federal Republic of Germany of authorizing new plantings of vines intended for the production of quality wines psr in Germany ; whereas it should be specified that this suspension does not apply to new plantings of a specific nature for which the Member States may grant new planting authori ­ zations , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organi ­ zation of the market in wine ('), as last amended by Regulation (EEC) No 454/ 80 (2), and in particular the second subparagraph of Article 30 (2) thereof, Having regard to the proposal from the Commission , Whereas the report prepared by the Commission and forwarded on 15 October 1979 to the Council shows, for the 1976 / 77 , 1977/78 and 1978 /79 wine years , an increase in wine-growing areas in Germany which greatly exceeds forecasts , while in the other major wine-producing Member States there has been a reduction in wine-growing areas ; whereas the report reveals , moreover, as from the 1975 /76 wine-growing year, a steady decline in direct human consumption in the Community as a whole and stagnation of such consumption in Germany ; whereas , in order to prevent German wine-growing potential from developing in such a way that it would entail the risk of a serious and persistent fall in sales for German quality wines psr and of other quality wines psr, it is advisable , following the communication from the Federal Republic of Germany, to suspend for a period ending on 30 November 1980 , the possibility HAS ADOPTED THIS REGULATION : Article 1 Until 30 November 1980 the possibility of auth ­ orizing any new planting of vines intended for the production of quality wines psr on the territory of the Federal Republic of Germany is hereby suspended . However this suspension shall not apply to new planting of quality wines psr :  carried out in the context of reallocation measures or measures concerning compulsory purchase in the public interest adopted under current national legislation ,  intended for wine-growing experiments . Article 2 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Council The President G. MARCORA (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) See page 7 of this Official Journal .